J-S14030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CARL HENRIE                                :
                                               :
                       Appellant               :      No. 1021 EDA 2019

               Appeal from the PCRA Order Entered March 8, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007659-2012


BEFORE: BOWES, J., KING, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KING, J.:                                      Filed: May 8, 2020

        Appellant, Carl Henrie, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed as untimely his

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant entered an open guilty plea to third-degree murder and possessing

instruments of crime on August 2, 2013. On November 18, 2013, the court

sentenced Appellant to an aggregate term of eighteen (18) to forty (40) years’

imprisonment. Appellant did not file post-sentence motions or a direct appeal.

        Appellant filed a pro se PCRA petition on December 14, 2016, per the



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S14030-20


prisoner mailbox rule.2 In his petition, Appellant claimed plea counsel was

ineffective for failing to investigate the issue of Appellant’s mental state at the

time of the offenses.         Following multiple continuances, the PCRA court

appointed counsel on May 11, 2018. On August 3, 2018, PCRA counsel filed

a Turner/Finley3 letter. PCRA counsel amended the Turner/Finley letter on

January 11, 2019. On January 25, 2019, the PCRA court provided notice of

its intent to dismiss Appellant’s petition without a hearing, pursuant to

Pa.R.Crim.P. 907. Appellant did not respond to the Rule 907 notice. On March

8, 2019, the PCRA court dismissed Appellant’s PCRA petition as untimely filed

and permitted PCRA counsel to withdraw.

       Appellant timely filed a pro se notice of appeal on March 26, 2019. On

April 4, 2019, the PCRA court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. Appellant timely filed

his pro se Rule 1925(b) statement on April 19, 2019.

       Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition shall be filed within one year of the date the underlying


____________________________________________


2 Appellant’s PCRA petition was postmarked December 14, 2016. See
Commonwealth v. Chambers, 35 A.3d 34 (Pa.Super. 2011), appeal denied,
616 Pa. 625, 46 A.3d 715 (2012) (explaining prisoner mailbox rule provides
that pro se prisoner’s document is deemed filed on date he delivers it to prison
authorities for mailing).

3 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S14030-20


judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the PCRA

time-bar allow for very limited circumstances under which the late filing of a

petition will be excused; a petitioner asserting a timeliness exception must

also file the petition within the required statutory window.      42 Pa.C.S.A §

9545(b)(1-2).

       Instantly, Appellant’s judgment of sentence became final on December

18, 2013, upon expiration of the 30-day period to file a direct appeal in this

Court. See Pa.R.A.P. 903(a). Appellant filed the current petition on December

14, 2016, which is patently untimely.            See 42 Pa.C.S.A. § 9545(b)(1).

Significantly, Appellant failed to plead and prove any exception to the PCRA

timeliness requirements.4          Therefore, his petition remains time-barred.

Accordingly, we affirm.

____________________________________________


4 In his brief, Appellant raises straightforward claims of ineffective assistance
of plea counsel without mentioning any of the timeliness exceptions.
Nevertheless, Appellant relies on Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct.
1087, 84 L.Ed.2d 53 (1985) (requiring states to provide indigent defendants
with assistance of psychiatrist to prepare incompetency defense, where
accused makes preliminary showing that his impaired mental state at time of
offense is likely to be significant factor at trial). We note Appellant also cited
Ake in his pro se PCRA petition, claiming it created a constitutional right that
excused the untimely filing of his petition. To the extent Appellant still relies



                                           -3-
J-S14030-20


       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/20




____________________________________________


on Ake to excuse the untimely filing of his petition, the PCRA court correctly
determined that “Ake was decided nearly three decades prior to [Appellant’s]
guilty plea and thus can provide no new method by which to satisfy the
timeliness exception for newly-recognized constitutional rights[.]” (PCRA
Court Opinion, filed July 15, 2019, at 5) (internal quotation marks omitted).
Moreover, this Court’s review of the record confirms the PCRA court’s finding
that Appellant was deemed competent following a mental health evaluation
prior to entry of the guilty plea. See id.

                                           -4-